PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/856,974
Filing Date: 28 Dec 2017
Appellant(s): Rifai et al.



__________________
Georg Hasselmann
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 3/4/21.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/2/20 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant claims in independent Claim 11, inter alia, “shifting the retinal locus of fixation from a predetermined inefficient retinal region (Inefficient PRL) for the specific vision task outside the area (Central Scotoma) of a partially or entirely degenerated visual acuity…onto a predetermined more efficient retinal region (Efficient PRL) for the specific task outside the area (Central Scotoma) of the partially diminished or entirely degenerated visual acuity…” (emphasis added).  Appellant similar claims in independent Claim 1, “shifting an inefficient retinal locus of fixation from the inefficient retinal region outside the area onto the more efficient retinal region outside the area…”  In other words, Appellant claims that the “Central Scotoma” may comprise an “area of…entirely degenerated visual acuity” (emphasis added) and that both the “Inefficient PRL” and “Efficient PRL” are to be located “outside” that “area of…entirely degenerated visual acuity”.
Appellant’s disclosure in its Specification likewise indicates that the “Central Scotoma” may be an area of entirely degenerated visual acuity.  Appellant’s disclosure at paragraph 4, for example, states that the “scotoma”, in particular “central scotoma” may be an area of “entirely degenerated visual acuity”:

    PNG
    media_image2.png
    255
    682
    media_image2.png
    Greyscale

entirely degenerated visual acuity:

    PNG
    media_image3.png
    414
    706
    media_image3.png
    Greyscale

Id., page 17.

MAIA  reference is relied upon in the 103 rejection made in the Final to primarily teach the claimed limitations in question, in terms of “Inefficient PRL”, “Efficient PRL”, and “Central Scotoma”.  MAIA  is a vision training system for teaching human subjects who are suffering from central vision loss to employ parts of their eye that have not been as affected by that loss.   Specifically, slides 8, 16, and 18 of the MAIA  reference are cited in the Final at page 7 to teach:

    PNG
    media_image4.png
    335
    699
    media_image4.png
    Greyscale


MAIA  reference indicates that a PRL may be an area of unstable fixation, outside of the foveal area that has been affected by the pathology:

    PNG
    media_image5.png
    412
    633
    media_image5.png
    Greyscale



MAIA  reference indicates that the subject may be trained to relocate his/her fixation from an unstable PRL to a more stable PRL, also outside the foveal area:

    PNG
    media_image6.png
    431
    655
    media_image6.png
    Greyscale

Therefore, MAIA  explicitly teaches determining a Present PRL (the claimed “Inefficient PRL”) as well as a New PRL (the “Efficient PRL”) that are both outside of the pathological foveal area, where there is no vision ability.  Again, this is the position that was taken in the Final, as well as is consistent with the BRI of these terms, as outlined supra:

    PNG
    media_image3.png
    414
    706
    media_image3.png
    Greyscale

Id., page 17.
While it is certainly implied by the MAIA  reference, to the extent that MAIA  may fail to explicitly teach that the pathological foveal area is the central scotoma, and that a PRL is outside of that central scotoma, the secondary Stuart reference was relied up on in the Final to teach this feature.  From page 9 of the Final:

    PNG
    media_image7.png
    129
    702
    media_image7.png
    Greyscale




Stuart is a journal article describing training patients who suffer from central scotoma by using devices like the MAIA  device to use a preferred retinal locus outside that scotoma.  Figures 2 and 3 from Stuart teach clearly that a PRL can be located either partially and/or entirely outside of a central scotoma:

    PNG
    media_image8.png
    291
    472
    media_image8.png
    Greyscale


Note from the legend, for example, in Figure 3 Stuart teaches a PRL that is “superior to” the central scotoma and thereby entirely separate from it.
Stuart at page 2 goes into more detail in regard to how a PRL may be located, for example, separate from and either “to the left” of the central scotoma or “superior to the scotoma” and how a microperimeter device (such as MAIA ) may be used to train the eye to use a certain PRL:

    PNG
    media_image9.png
    202
    243
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    184
    247
    media_image10.png
    Greyscale







    PNG
    media_image11.png
    425
    719
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    74
    692
    media_image12.png
    Greyscale

Appellant’s argument here is unpersuasive.  Contrary to Appellant’s argument, Appellant’s claimed limitations do not require that either the “Inefficient PRL” or the “Efficient PRL” be located “outside of a diseased region”.  To the contrary, Appellant claims that these areas both be “outside an area (Central Scotoma) of a partially diminished or entirely diminished visual acuity”.  And as outlined supra, and admitted here by the Appellant, the PRL’s taught by MAIA  are both areas of at least some level of visual acuity and, thereby, are not areas of “entirely diminished visual acuity” (i.e., are not within the “central scotoma”).  Furthermore, and as outlined supra, to the extent that MAIA  may fail to explicitly teach that the central scotoma may be separate from a PRL Stuart was relied in the Final for that feature and teaches that explicitly, again, for example, in Figures 2 and 3:

    PNG
    media_image8.png
    291
    472
    media_image8.png
    Greyscale






    PNG
    media_image13.png
    339
    733
    media_image13.png
    Greyscale

Appellant’s argument is not persuasive because the argument and the Declaration that it cites both assume that the BRI of the claimed “Inefficient PRL” and “Efficient PRL” require them to be areas that do not have any degree of vision loss, because if they are then they are within the “Central Scotoma”.  Appellant’s claimed limitations, however, do not require either the “Inefficient PRL” or the “Efficient PRL” to be areas where the subject is not suffering any vision loss.  Appellant does not claim any limitations in regard to what level of vision acuity the subject must possess at the PRL’s.  Appellant only claims that these areas must be separate from a “Central Scotoma”, which as it is both claimed and disclosed may comprise an area of “entirely degenerated visual activity”.  Meaning that to the extent that MAIA  teaches two PRL’s with some level of vision acuity separate from the foveal area it teaches the “Inefficient PRL” and the “Efficient PRL”, because they are not areas of “entirely degenerated visual activity.”  Also, to the extent that MAIA  may fail to explicitly teach that the foveal area is the Stuart is relied upon to explicitly teach that feature, again, for example, in Figures 2 and 3:

    PNG
    media_image8.png
    291
    472
    media_image8.png
    Greyscale

Appellant further argues in this regard on page 16 of its Brief:

    PNG
    media_image14.png
    234
    723
    media_image14.png
    Greyscale

Appellant’s argument is not persuasive for the reasons just stated.  Appellant’s argument as well as the Declaration it reference incorrectly assume that the BRI of the claimed “Inefficient PRL” and “Efficient PRL” require them both to be areas that do not have any degree of vision loss, because if they are then they are within the “Central Scotoma”.  


    PNG
    media_image15.png
    529
    769
    media_image15.png
    Greyscale

Appellant’s argument is not persuasive because Appellant’s Specification does fail to explicitly set forth what the metes and bounds of “central scotoma” is for purposes of the instant Application. Furthermore, even if the disclosure in Appellant’s Specification is interpreted as an explicit definition of what comprises a “Central Scotoma”, the teachings of MAIA  and Stuart are within the BRI of that definition.  That is, Appellant’s specification discloses at paragraph 4 that a “scotoma” (not the claimed “central scotoma”) may be an “area of…entirely degenerated visual acuity”.  Appellant likewise claims an “area (Central Scotoma) of a partially or entirely degenerated visual acuity” (emphasis added).  MAIA  teaches two PRL’s with some level of visual acuity and thereby separate from a pathological foveal area, and Stuart teaches that a PRL may be 

    PNG
    media_image8.png
    291
    472
    media_image8.png
    Greyscale

In other words, even if Appellant’s Specification is considered a precise definition of the claimed “Central Scotoma”, the cited prior art still teaches that limitation.



    PNG
    media_image16.png
    410
    725
    media_image16.png
    Greyscale

Again, Appellant’s argument is not persuasive because Appellant’s Specification at paragraphs 4 and 5 does not provide any explicit definition of what “Central Scotoma” means for purposes of the instant Application.  Paragraph 4 provides a definition of a “scotoma” and paragraph 5 discusses what a “central scotoma” may entail.  Neither paragraph states explicitly what is intended by the actually claimed limitation of “Central Scotoma”:

    PNG
    media_image17.png
    493
    702
    media_image17.png
    Greyscale

However, again, even if it is assumed that the BRI of “Central Scotoma” is set forth in Appellant’s Specification the cited prior art still teaches this limitation.  MAIA  teaches two PRL’s with some level of visual acuity and separate from a pathological foveal area, and Stuart teaches that a PRL may be completely separate from a central scotoma (i.e., an area of “entirely degenerated visual acuity”).  

Stuart teaches that a PRL may be completely separate from a central scotoma (i.e., an area of “entirely degenerated visual acuity”), for example, Figures 2 and 3:

    PNG
    media_image8.png
    291
    472
    media_image8.png
    Greyscale





    PNG
    media_image18.png
    701
    690
    media_image18.png
    Greyscale

Appellant’s argument is not persuasive here. The Final at page 7 explicitly identifies the limitations that MAIA , not Stuart, was relied upon to teach in regard to the amendment made on May 6, 2020:


    PNG
    media_image19.png
    265
    727
    media_image19.png
    Greyscale

In other words, MAIA  was relied upon in the Final to teach, inter alia, “shifting the retinal locus of fixation from the inefficient retinal [sic] […] onto the more efficient retinal region […]”.  And MAIA  was not relied upon to teach, as indicated by the brackets with ellipses (“[…]”), the limitations added by the amendment in regard to “outside the area”.  In other words, MAIA  was not relied upon in the Final teach that the claimed PRL’s were “outside the area” of the central scotoma.  Instead, Stuart was relied upon in the Final to teach that feature, as stated clearly in the statement of rejection on page 9 in the Final:

    PNG
    media_image20.png
    624
    699
    media_image20.png
    Greyscale


supra from Appellant’s Brief:

    PNG
    media_image21.png
    420
    676
    media_image21.png
    Greyscale


    PNG
    media_image22.png
    431
    690
    media_image22.png
    Greyscale

Stuart’s clear teaching of a PRL separate from the central scotoma.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        
Conferees:
/XUAN M THAI/   Supervisory Patent Examiner, Art Unit 3715                                                                                                                                                                                                  
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711       
                                                                                                                                                                                                 Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.